ANDERSON, J.
Acts 1903, p. 222, which is amenda-tory of the Code of 1896, § 4125, among other things, provides that the license “shall not be transferable, nor shall it entitle the holder thereof to carry on any other business or do any other act than that named therein, nor at any other location than that therein specified.” The defendant admitted that he was conducting a barroom a half mile from his house, the place where the state proved he sold the liquor, and the former was the place to which the license related, and it did not authorize him to sell liquor at his home, a half mile from, his saloon. — Jebeles v. State, 117 Ala. 174, 23 South. 676. In the case of Hochstadler v. State, 73 Ala. 24, the defendant was conducting his business in two rooms connected by an archway, one room being used for whites and the other for negroes, and the court held that it was “but one business, under one management, and in one locality”; the test being “unity of management, ownership, and locality.” In the case at bar there was no unity in locality, and the trial court did not err in excluding the license.
As the state proved the sale, the defendant was not entitled to the general charge requested by him, which was properly refused. The judgment of the circuit court is affirmed.
Affirmed.
Tyson, O. J., and Haralson and Denson, JJ., concur.